Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 16
b.	Pending: 1-11, 13-15 and 21
Claims 1, 5, 13 and 15 have been amended, claim 12 has been cancelled and claim 21 has been newly added. Claims 16-20 are withdrawn from consideration as non-elected invention (without traverse).

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement filed 6/23/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to the set is incomplete. Applicant submitted two other references on 7/27/2022 outside of IDS. Applicant is requested to include those two references in proper positions of the newly submitted IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Wu et al. (US 9130022) and supported by Norman (US 20100220527).


Regarding independent claim 1, Habib discloses a structure (Figs. 1-5) comprising: 
an interconnect structure (col:10; line: 30-45 describes interconnect structure) including one or more interlayer dielectric layers and a first metal feature in the one or more interlayer dielectric layers;
a first non-volatile memory element (Fig. 1 shows memory element 101a-d and reference phase change element) including a first electrode positioned on the first metal feature; 
a second non-volatile memory element (Fig. 1 shows memory element 101a-d and reference phase change element) including a second electrode positioned on the first metal feature; and 
temperature sensing electronics coupled by the first metal feature to the first electrode of the first non-volatile memory element and the second electrode of the second non-volatile memory element (Figs. 1-4 and col:1; line:40-57 describes Temperature-dependent behavior exhibited by each of the phase change elements individually is compared (e.g., by comparator circuit 150) to a reference 175 (e.g., generated by a discrete reference phase change element (see FIG. 2), generated by another one of the phase change elements (see FIG. 3), or generated by an external reference (see FIG. 4)) in order to profile the temperature gradient across the semiconductor chip 102 (i.e., to read out what the relative or absolute temperature changes are from one element to another),
Habib simply discloses an interconnect structure without the details of including one or more interlayer dielectric layers and a first metal feature in the one or more interlayer dielectric layers;
However, Wu teaches an interconnect structure including one or more interlayer dielectric layers and a first metal feature in the one or more interlayer dielectric layers (Fig. 3 at step 302 describes that Interconnect structure 100 comprises a first dielectric layer 102 and a conductive material or conductive pattern 108 inside a trench in the first dielectric layer 102. Further at step 308 describes that a second dielectric layer 116 is formed over interface layer 114 comprising elemental silicon. FIG. 2D illustrates an intermediate device structure during step 308. The resulting structure after step 308 is illustrated in FIG. 2E).
Habib is silent about a first electrode positioned on the first metal feature; and a second electrode positioned on the first metal;
However Wu teaches a first electrode positioned on the first metal feature; and a second electrode positioned on the first metal feature (col:2; line:17-20 describes that Copper or copper-based alloy is used as a conductive pattern (plug), or in metallization lines of semiconductor interconnect structures. col:3; line:23-31 describes forming other portions (not shown) of a semiconductor device such as transistors on or above substrate 101. For example, the other portions can include one or more of a buffer layer, an isolator layer or isolation structure such as a shallow trench isolation (STI) structure, a channel layer, a source region, a drain region, a gate stack and a gate dielectric layer);
For additional support: Norman explicitly recites in claim 1, a non-volatile FIFO, comprising: a front-end-of-the-line (FEOL) portion including a substrate, the substrate including active circuitry and an interconnect structure, at least a portion of the active circuitry and interconnect structure are configured for FIFO data operations; and a back-end-of-the-line (BEOL) portion in contact with the FEOL portion and positioned above the FEOL portion, the BEOL portion including a plurality of two-terminal non-volatile memory cells configured to store data.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Wu to Habib such that an interconnect structure including one or more interlayer dielectric layers and a first metal feature in the one or more interlayer dielectric layers; a first electrode positioned on the first metal feature; and a second electrode positioned on the first metal in order to provide a method for back-end-of-line (BEOL) processing, and a resulting semiconductor device as taught by Wu (col:1; line:11-14).

Regarding claim 2, Habib discloses all the elements of claim 1 as above and further the first non-volatile memory element and the second non-volatile memory element are resistive memory elements (ABSTRACT discloses that memory elements are phase change elements (PCM), which is resistive).

Regarding claim 7, Habib and Wu together disclose all the elements of claim 1 as above and through Habib further the first non-volatile memory element and the second non-volatile memory element are magnetic tunneling junction memory elements (Fig. 5 and col:9; line:37-52 describes the phase change elements 101a-d can be formed to contain phase change materials. These phase change materials can, for example, comprise chalcogenides or alloys thereof, and perovskites or perovskite-like materials (e.g., colossal magnetoresistance (CMR) materials and high temperature superconductivity (HTSC) materials) or any other suitable material capable of switching between stable states with different resistances, such as an amorphous state or a crystalline state).

Regarding claim 11, Habib and Wu together disclose all the elements of claim 1 as above and through Habib further the first non-volatile memory element and the second non-volatile memory element are phase change memory elements (ABSTRACT discloses that memory elements are phase change elements (PCM)).

Regarding claim 14, Habib and Wu together disclose all the elements of claim 1 as above and through Habib further a third non-volatile memory element; and a fourth non-volatile memory element, wherein the first non-volatile memory element and the second non-volatile memory element are independently coupled to the temperature sensing electronics (Fig. 1 shows four memory element 101a-d).

Claims 3-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Wu et al. (US 9130022) and Porter (US 8665635) and supported by Norman (US 20100220527).

Regarding claim 3, Habib and Wu together disclose all the elements of claim 2 as above but they do not disclose the first non-volatile memory element has a first electrical resistance, and the second non-volatile memory element has a second electrical resistance that is less than the first electrical resistance.
However, Porter teaches the first non-volatile memory element has a first electrical resistance, and the second non-volatile memory element has a second electrical resistance that is less than the first electrical resistance (Fig. 4D and col:7; line:39-51 describes memory array portion 401 D includes a number of "phase change" memory elements 440D (with corresponding variable resistance characteristics)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to modified Habib such that the first non-volatile memory element has a first electrical resistance, and the second non-volatile memory element has a second electrical resistance that is less than the first electrical resistance in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 4, Habib and Wu together disclose all the elements of claim 2 as above and through Porter further the first non-volatile memory element has a first electrical resistance with a first temperature dependence, and the second non-volatile memory element has a second electrical resistance with a second temperature dependence that exhibits a greater variation with increasing temperature than the first temperature dependence (Fig. 4D and col:7; line:39-51 describes memory array portion 401 D includes a number of "phase change" memory elements 440D (with corresponding variable resistance characteristics)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to modified Habib such that the first non-volatile memory element has a first electrical resistance with a first temperature dependence, and the second non-volatile memory element has a second electrical resistance with a second temperature dependence that exhibits a greater variation with increasing temperature than the first temperature dependence in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 5, Habib and Wu together disclose all the elements of claim 1 as above and through Habib further the first non-volatile memory element and the second non-volatile memory element each have an unprogrammed state when fabricated, a low-resistance state when programmed, or a high-resistance state when programmed (col:6; line:54-67 describes phase change materials can switch between stable states, such as an amorphous state or a crystalline state, depending upon the voltage of current passed through them. In their amorphous states, these resistance switching materials exhibit a higher resistance. In their crystalline states, they exhibit a lower resistance. Thus, electrical impulses can be applied to phase change materials in order to "tune" or "program" them such that they exhibit a desired resistive property), 
Further Porter teaches the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element is in the unprogrammed state with a resistance different from either a resistance of the low-resistance state or a resistance of the high-resistance state (Fig. 4D shows programmable memory elements, So, one cell could be programmed to high-resistance state and the other cell may not be programmed). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to modified Habib such that the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element is in the unprogrammed state with a resistance different from either a resistance of the low-resistance state or a resistance of the high-resistance state in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 6, Habib and Wu together disclose all the elements of claim 1 as above and through Habib further the first non-volatile memory element and the second non-volatile memory element each have either a low-resistance state or a high-resistance state when programmed (col:6; line:54-67 describes phase change materials can switch between stable states, such as an amorphous state or a crystalline state, depending upon the voltage of current passed through them. In their amorphous states, these resistance switching materials exhibit a higher resistance. In their crystalline states, they exhibit a lower resistance. Thus, electrical impulses can be applied to phase change materials in order to "tune" or "program" them such that they exhibit a desired resistive property), 
Further Porter teaches the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element has the low-resistance state (Fig. 4D shows programmable memory elements, So, one cell could be programmed to high-resistance state and the other cell could be programmed to low-resistance state). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to modified Habib such that the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element has the low-resistance state in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 13, Habib and Wu together disclose all the elements of claim 1 as above and through Porter further a field-effect transistor including a drain that is coupled to the first metal feature (Fig. 5 and col:3; line:23-40 describes that chalcogenide material layer 112 is formed between the resistive electrode 110 and a metal interconnect layer 114. Current passing through the diode 102, through the resistive electrode 110, and to the metal interconnect 114, causes the resistive electrode 110 to generate sufficient heat to change the "phase" of a portion of the chalcogenide 112 from a crystalline "phase" to an amorphous "phase”).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to modified Habib such that a field-effect transistor including a drain that is coupled to the first metal feature in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Wu et al. (US 9130022) and Lang et al. (US 20170256320) and supported by Norman (US 20100220527).
Regarding claim 8, Habib and Wu together disclose all the elements of claim 1 as above but does not disclose the first non-volatile memory element includes a first fixed layer, a first tunnel barrier layer, and a first free layer arranged in a first layer stack, and the second non-volatile memory element includes a second fixed layer, a second tunnel barrier layer, and a second free layer arranged in a second layer stack. 
However, Lang teaches the first non-volatile memory element includes a first fixed layer, a first tunnel barrier layer, and a first free layer arranged in a first layer stack, and the second non-volatile memory element includes a second fixed layer, a second tunnel barrier layer, and a second free layer arranged in a second layer stack (Fig. 20C and [0264] describes a reference layer 2021, a barrier layer 2022 and a free layer 2023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lang to modified Habib such that the first non-volatile memory element includes a first fixed layer, a first tunnel barrier layer, and a first free layer arranged in a first layer stack, and the second non-volatile memory element includes a second fixed layer, a second tunnel barrier layer, and a second free layer arranged in a second layer stack in order to provide with program or erase rate by sensing the resistance of the cell after one or more of the current pulses, and determine a slope of resistance versus pulse number as taught by Lang ([0266]).

Regarding claim 9, Habib, Wu and Lang together disclose all the elements of claim 8 as above and through Lang further the first layer stack has a first sidewall defining a first perimeter, the second layer stack has a second sidewall defining a second perimeter, the first perimeter and the second perimeter have equal dimensions in a horizontal plane, and the first layer stack and the second layer stack have equal thicknesses in a direction normal to the horizontal plane (Fig. 6 and Figs. 20C, D shows the prescribed structure).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lang to Habib such that the first layer stack has a first sidewall defining a first perimeter, the second layer stack has a second sidewall defining a second perimeter, the first perimeter and the second perimeter have equal dimensions in a horizontal plane, and the first layer stack and the second layer stack have equal thicknesses in a direction normal to the horizontal plane in order to provide with program or erase rate by sensing the resistance of the cell after one or more of the current pulses, and determine a slope of resistance versus pulse number as taught by Lang ([0266]).

Regarding claim 10, Habib, Wu and Lang together disclose all the elements of claim 8 as above and claim 10 is different from claim 9 only in one aspect that first and second perimeter have unequal dimensions as opposed to equal dimensions in claim 9. It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See for example In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Wu et al. (US 9130022) and McCollum et al.  (US 20170179382) and supported by Norman (US 20100220527)

Regarding claim 15, Habib and Wu together disclose all the elements of claim 14 as above but does not disclose wherein the interconnect structure includes a second metal feature in the one or more interlayer dielectric layers, and the third non-volatile memory element and the fourth non-volatile memory element each include an electrode disposed on the second metal feature.
However, McCollum teaches the interconnect structure includes a second metal feature in the one or more interlayer dielectric layers, and the third non-volatile memory element and the fourth non-volatile memory element each include an electrode disposed on the second metal feature (Fig. 2 and [0016]-[0018] describes two metal levels of the interconnect and connection with the ReRAM devices).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of McCollum to modified Habib such that the interconnect structure includes a second metal feature in the one or more interlayer dielectric layers, and the third non-volatile memory element and the fourth non-volatile memory element each include an electrode disposed on the second metal feature in order to provide with low leakage resistive random access memory (ReRAM) cells as taught by McCollum ([0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Wu et al. (US 9130022) and Yokoyama (WO 2016080146) and (supported by Norman (US 20100220527).

Regarding claim 21, Habib and Wu together disclose all the elements of claim 1 as above but they do not disclose the first non-volatile memory element includes a third electrode coupled within the interconnect structure to a voltage source, and the second non-volatile memory element includes a fourth electrode coupled within the interconnect structure to ground.
However, Yokoyama teaches the first non-volatile memory element includes a third electrode coupled within the interconnect structure to a voltage source, and the second non-volatile memory element includes a fourth electrode coupled within the interconnect structure to ground (Specification describes that first to fourth gate electrodes are arranged between the first nonvolatile memory element and the second nonvolatile memory element. A selection line connected to both the first gate electrode and the second gate electrode. The semiconductor device according to (9), wherein the control unit sets the control line as a ground potential as the first potential, and sets the potential of the power source as the second potential).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yokoyama to modified Habib such that the first non-volatile memory element includes a third electrode coupled within the interconnect structure to a voltage source, and the second non-volatile memory element includes a fourth electrode coupled within the interconnect structure to ground in order to provide with semiconductor device including a word line WL, bit lines BL1 and BL2, a selection line SL, and a control line CTRL as taught by Yokoyama.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection rely on previously used references along with newly found references Wu et al. (US 9130022) and supported by Norman (US 20100220527). Amended independent claim 1 changes the scope of invention.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/25/2022